DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 8, 9 and 13-18 are pending in the application.  Claims 1-7 and 10-12 are cancelled.
Priority
	This application is a U. S. National Stage entry of International Application No. PCT/CN2018/096930, filed July 25, 2018, which claims the benefit of foreign patent CN 201710616033.2, filed July 26, 2017.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds, pharmaceutical compositions comprising the compounds, and methods of treatment of diseases associated with ACC expression comprising administration of a claimed compound to a subject in need thereof, is novel and unobvious over the prior art.  The closest prior art is WO 2019015583 A1 (effective filing date 17 July 2017; cited previously), which discloses similar compounds, including 
    PNG
    media_image1.png
    144
    301
    media_image1.png
    Greyscale
, which comprise the same pharmacological core, but do not meet the limitations of the individually-claimed compounds of the instant application, in particular with regard to the -L-R1 functional group corresponding to a substituted phenyl group, or a 7-methyl-imidazo[1,​2-​a]​pyridine group as recited in claim 8. The ordinary artisan at the time the application was filed would not have found the instantly-claimed compounds obvious based on the cited prior art or its combination with any other prior art of record.

Conclusion
Claims 8, 9 and 13-18, renumbered 1-8 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625